Judge Lipscomb
delivered the opinion of the Court.
In this case, the defendant in the Court below plead a special plea, setting forth new matter in bar of the action. To this there was no replicatibn ; the case was put to a Jury, and a verdict rendered for the plaintiff. Until an issue had been formed by the pleadings the Jury could have nothing properly before them. If there had been an informal, or even an immaterial issue, the verdict would not be disturbed. The authorities cited all go to support this doctrine ; and such were the decisions of this Court in the cases of Malone against Donnally, (ante. 12) and Fisher against May. There the defendants’ pleas of payment improperly concluded to the country, issues were joined thereon. It was held that the issues submitted to the Jury the question, as to the truth of the matter in bar averred by the plea. The Jury found this matter to be untrue, and the Court refused to disturb their verdict. But neither the authorities read, nor the decisions of this Court, have gone so far as to supply the total want of an issue. The case of Wood against Wood’s administratrix decided at last term (ante, p.. 45,) is in point against the position of the defendant in Error. On this assignment, the Judgment must be reversed, and the case must be remanded.